Name: 86/611/EEC, Euratom, ECSC: Decision of the Representatives of the Governments of the Member States of the European Communities of 15 December 1986 appointing the President of the Commission of the European Communities
 Type: Decision
 Subject Matter: nan
 Date Published: 1986-12-19

 Avis juridique important|41986D061186/611/EEC, Euratom, ECSC: Decision of the Representatives of the Governments of the Member States of the European Communities of 15 December 1986 appointing the President of the Commission of the European Communities Official Journal L 359 , 19/12/1986 P. 0054*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 15 December 1986 appointing the President of the Commission of the European Communities (86/611/EEC, Euratom, ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 14 thereof, Having regard to the Decisions of the Representatives of the Governments of the Member States of the European Communities of 4 December 1984 and 1 January 1986 appointing the members of the Commission of the European Communities (1), Having consulted the Commission, HAVE DECIDED AS FOLLOWS: Sole Article Mr Jacques Delors is hereby appointed President of the Commission of the European Communities for the period from 6 January 1987 to 5 January 1989 inclusive. Done at Brussels, 15 December 1986. The President G. HOWE (1) OJ No L 341, 29. 12. 1984, p. 86 and OJ No L 8, 11. 1. 1986, p. 32.